DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a respiratory status classifier” is recited twice.  It is unclear whether both recitations refer to the same element or not, rendering the claim indefinite.
Claim 1 recites the limitation "the segmented cycle-specific respiratory signals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the respiratory cycle".  There is insufficient antecedent basis for this limitation in the claim.  The claim should read “the one respiratory cycle” to avoid indefiniteness.
Claim 11 recites the limitation "the inputs" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garn (US 20170215772 A1).
Regarding claim 1, Garn teaches a method of generating a respiratory status classifier (Paragraph 0035:  “examination to be carried out for each of the audio segments as to whether it contains human respiratory noises or other noises, and for a classification result to be respectively kept available for each audio segment”), the method comprising: 
segmenting (Paragraph 0100:  “Segments S.sub.1, . . . , S.sub.m containing the individual ascertained matrix data structures, which were recorded within a time portion, are created”) collected respiratory signals (Paragraph 0106:  “In order to obtain the respiration and, optionally, a measure for the depth of respiration as well from this noisy signal s(t), said signal s(t) may be subjected to noise filtering”) according to respiratory cycles (Paragraph 0138);  
5acquiring data pairs of a power spectrum of frequency components (Paragraph 0135:  “The energies in specific frequency bands, i.e. the sum of the squares of the magnitude of the Fourier coefficients of certain pre-specified bands, are used as features. As a result, a vector with a length which is set by the number of bands is obtained for each audio segment S.sub.Ai”) and a designated respiratory status indication value for each of respiratory signals corresponding to a plurality of selected respiratory cycles among the segmented cycle-specific respiratory signals (Paragraph 0137:  “These methods allow an audio segment S.sub.Ai to be identified as a snoring noise on the basis of a feature vector m.sub.i. To this end, the feature space is subdivided into a set of points which are assigned to the snoring and into the rest which are classified as not snoring”); 
selecting specific frequency components from among the frequency components (Paragraph 0137:  “audio segments with snoring noises are selected manually, the feature vectors m.sub.i thereof are calculated”); and 
training a respiratory status classifier using data pairs of a power spectrum value of the 10selected specific frequency components and the designated respiratory status indication value (Paragraph 0137:  “In order to be able to undertake this classification, these algorithms are initially trained on the basis of known snoring noises; i.e., audio segments with snoring noises are selected manually, the feature vectors m.sub.i thereof are calculated and the classification algorithm is then trained therewith. Implementations of all employed statistical learning methods are freely available and already implemented”).

Regarding claim 2, Garn teaches a method wherein the acquiring of data pairs is performed on one of the collected respiratory signals (Paragraph 0135:  “The energies in specific frequency bands, i.e. the sum of the squares of the magnitude of the Fourier coefficients of certain pre-specified bands, are used as features. As a result, a vector with a length which is set by the number of bands is obtained for each audio segment S.sub.Ai”) and then repeatedly performed on other respiratory signals (Paragraph 0111:  “sequence of signals”) until a specific condition is satisfied (Paragraph 0113:  “Subsequently, in each case the depth of respiration T is ascertained in all possible observation regions”:  Specific condition being until all the possible observation regions are finished being analyzed which will set the data set for the all remaining analysis).

Regarding claim 3, Garn teaches a method wherein the acquiring of data pairs comprises: 
calculating a power spectrum of frequency components for a respiratory signal corresponding to one respiratory cycle and designating a respiratory status indication value for the respiratory signal corresponding to the respiratory cycle (Paragraph 0135:  “The energies in specific frequency bands, i.e. the sum of the squares of the magnitude of the Fourier coefficients of certain pre-specified bands, are used as features. As a result, a vector with a length which is set by the number of bands is obtained for each audio segment S.sub.Ai”) to acquire a data pair of the 20respiratory signal corresponding to the respiratory cycle (Paragraph 0137:  “These methods allow an audio segment S.sub.Ai to be identified as a snoring noise on the basis of a feature vector m.sub.i. To this end, the feature space is subdivided into a set of points which are assigned to the snoring and into the rest which are classified as not snoring”); and 
until a specific condition is satisfied (Paragraph 0113:  “Subsequently, in each case the depth of respiration T is ascertained in all possible observation regions”:  Specific condition being until all the possible observation regions are finished being analyzed which will set the data set for the all remaining analysis), repeatedly acquiring a data pair of each of respiratory signals corresponding to the respiratory cycles except the respiratory cycle whose data pair has been acquired (Paragraph 0135:  “As a result, a vector with a length which is set by the number of bands is obtained for each audio segment S.sub.Ai”).

Regarding claim 4, Garn teaches a method wherein in the acquiring of data pairs, the power spectrums of the frequency components included in the data pairs are normalized values (Paragraph 0135:  “The energies in specific frequency bands, i.e. the sum of the squares of the magnitude of the Fourier coefficients of certain pre-specified bands, are used as features”).

Regarding claim 5, Garn teaches a method wherein the respiratory status indication value includes an indication value of a normal respiratory state, a snoring state (Paragraph 0137:  “These methods allow an audio segment S.sub.Ai to be identified as a snoring noise on the basis of a feature vector m.sub.i.”), or an apnea state.	

Regarding claim 6, Garn teaches a method wherein the respiratory status indication value further includes indication values for representing a level of the snoring state and a level of the apnea 10state in numbers, text, or symbols (Paragraph 0145:  “Depending on the quality of the audio signal and the level of the background noises, the snoring noises may optionally be classified more precisely into subclasses, such as e.g. pathological and non-pathological”).

	Regarding claim 11, Garn teaches a method of determining respiratory status (Paragraph 0035:  “examination to be carried out for each of the audio segments as to whether it contains human respiratory noises or other noises, and for a classification result to be respectively kept available for each audio segment”), the method comprising: 
segmenting (Paragraph 0100:  “Segments S.sub.1, . . . , S.sub.m containing the individual ascertained matrix data structures, which were recorded within a time portion, are created”) a one-cycle respiratory signal (Paragraph 0138) from collected respiratory signals (Paragraph 0106:  “In order to obtain the respiration and, optionally, a measure for the depth of respiration as well from this noisy signal s(t), said signal s(t) may be subjected to noise filtering”); 
(Paragraph 0137:  “In order to be able to undertake this classification, these algorithms are initially trained on the basis of known snoring noises; i.e., audio segments with snoring noises are selected manually, the feature vectors m.sub.i thereof are calculated and the classification algorithm is then trained therewith. Implementations of all employed statistical learning methods are freely available and already implemented”), wherein the selected specific frequency components and the generated respiratory status classifier are selected or generated according to the method of claim 1 (See claim 1 rejection); and 
determining respiratory status of the segmented one-cycle respiratory signal according to output values of the respiratory status classifier based on the inputs (Paragraph 0138:  “By means of the aforementioned classification methods, it is possible to determine which audio segments S.sub.Ai contain snoring noises”).

Regarding claim 12, Garn teaches a method further comprising, after the determining of respiratory status, repeating the segmenting of a one-cycle respiratory signal to the determining of respiratory status for a respiratory signal continuous (Paragraph 0111:  “signals s.sub.i(t) of temporally successive segments S.sub.i”) to the segmented one-cycle respiratory 5signal (Paragraph 0138:  “By means of the aforementioned classification methods, it is possible to determine which audio segments S.sub.Ai contain snoring noises”:  the method is used for determination of the all (implied) segments, which are proved to be continuous/successive).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of White (CA 2812678 A1).
Regarding claim 7, Garn teaches a method wherein classifying respiratory signals corresponding to 15the respiratory cycle according to the respiratory status indication values using the frequency components included in the data pair as input feature and using the power spectrum value of the frequency components as values of the input feature (Paragraph 0135:  “The energies in specific frequency bands, i.e. the sum of the squares of the magnitude of the Fourier coefficients of certain pre-specified bands, are used as features. As a result, a vector with a length which is set by the number of bands is obtained for each audio segment S.sub.Ai”).
Garn fails to teach a method wherein the selecting of specific frequency components comprises: generating a decision tree; and selecting only frequency components constituting a root node and an internal node of the generated decision tree classifier as the specific frequency components.
White teaches a method wherein the selecting of specific frequency components comprises: generating a decision tree classifier (Pg. 29, Lines 17-18:  “the classification engine 600 may include a decision tree module 605”); and 
selecting only frequency components constituting a root node and an internal node of the generated decision tree classifier as the specific frequency components (Pg. 31, Lines 3-8:  “Each decision tree utilizes available variables to divide the data into uniform groups based on the target attribute (respiratory health status) and the individual splitting rules. Additional nodes or splits based on proximity, activity, social, and/or behavioral trend variables”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Garn to include the decision tree method of White, because it allows the use of historical data to be added to the classification method to help improve result quality (Pg. 30 of White).

Regarding claim 8, Garn fails to teach a method wherein the generating of a decision tree classifier comprises generating the decision tree classifier by repeatedly expanding the single internal node according to respiratory status indication values designated for data pairs allocated to the internal 30node until a ratio of data pairs belonging to one respiratory status to the data pairs becomes a preset ratio.
White teaches a method wherein the generating of a decision tree classifier comprises generating the decision tree classifier by repeatedly expanding the single internal node according to respiratory status indication values designated for data pairs allocated to the internal 30node until a ratio of data pairs belonging to one respiratory status to the data pairs becomes a preset ratio (Pg. 31, Lines 3-8:  “Each decision tree utilizes available variables to divide the data into uniform groups based on the target attribute (respiratory health status) and the individual splitting rules” and “Then the tree is pruned using the method detection limit (MDL) method”:  The preset ratio would be 1:1 in this instance).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification system of Garn to include the decision tree method of White, because it allows the use of historical data to be added to the classification method to help improve result quality (Pg. 30 of White).

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of Shokrollahi (“Snoring Sound Classification from Respiratory Signal”, 2016).
Regarding claim 9, Garn teaches a method wherein the training of a respiratory status classifier 5comprises: inputting the power spectrums of the selected specific frequency components and the designated respiratory status indication values to the respiratory status classifier (Paragraph 0137:  “In order to be able to undertake this classification, these algorithms are initially trained on the basis of known snoring noises; i.e., audio segments with snoring noises are selected manually, the feature vectors m.sub.i thereof are calculated and the classification algorithm is then trained therewith. Implementations of all employed statistical learning methods are freely available and already implemented”).
Garn fails to teach a method wherein calculating errors by comparing output values from the respiratory status classifier with the designated respiratory status indication values, and adjusting parameters of the respiratory 10status classifier to reduce the calculated errors.
Shokrollahi teaches a method of calculating errors by comparing output values from the respiratory status classifier with the designated respiratory status indication values, and adjusting parameters of the respiratory 10status classifier to reduce the calculated errors (Pg. 3216, Col. 2, G:  “When the input signal is propagated through the output layer, the output pattern is compared with the target output, and an error signal using a mean squared error is computed for every output unit. These error signals are then back-propagated to each node in the intermediate layer”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification method of Garn to include the error analysis taught by Shokrollahi, because it allows for minor correction of the classification method (Pg. 3216, Col. 2, G of Shokrollahi).


Shokrollahi teaches a method wherein the training of a respiratory status classifier is finished when the training is repeatedly performed a preset number of times or the calculated errors are below a preset reference (Pg. 3216, Col. 2, G:  “Once each node in the network has received an error signal that describes its relative contribution to the total error, connection weights are updated”:  The reference is the relative contribution to total error, when the algorithm is updated).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification method of Garn to include the error stopping taught by Shokrollahi, because it allows for minor correction of the classification method (Pg. 3216, Col. 2, G of Shokrollahi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/L.A.W./Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791